DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 30 is objected to because of the following informalities: in claim 30, in line 1, “circuity” should be corrected to, “circuitry”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, in lines 1-2, “the nose direction” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 261 056 A1 to Wilbrand (submitted by Applicant, hereinafter referred to as “Wilbrand”).
As to claim 10, Wilbrand discloses a method, comprising:
	receiving, by processing circuitry, one or more images of a head of a patient, the head of the patient having a cranial shape (Fig 1, para [0011], step a, "detecting the optical head 1 to be examined, wherein the detection takes place from above and the nose and ears on the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera", para [0020], "The computer program is in particular a computerized implementation of the method for the measurement and classification of the skull shape");
	determining, by the processing circuitry, a cranial contour based on the received one or more images of the head of the patient (Fig 1, para [0011], step i, "determination of the positions 50 and 60 as points of intersection of diagonals SDα1 skull and SDα2 with the front half of the head, and determining the positions 70 and 80 as the intersection points of the skull and diagonals SDα1 SDα2 with the rear half of the head", note: contour is defined as an outline, since positions 50, 60, 70, 80 represent points in an outline of the cranium they are deemed part of a cranial contour);
	calculating, by the processing circuitry, at least one cranial parameter based on the determined cranial contour, the at least one cranial parameter being one selected from a group including cephalic index and cranial vault asymmetry index (Fig 1, para [0011], step k,
"calculating the Cranial Vault Asymmetry Index");
	comparing, by the processing circuitry, the at least one cranial parameter to a predetermined threshold of the at least one cranial parameter (Fig 1, para [0011], step m, "comparing the measured values... Cranial Vault Asymmetry lndex...with standard values"); and
	determining, based on the comparison and by the processing circuitry, an abnormality of a cranial shape of the head of the patient (Fig 1, para [0012], "The measured values...compared with age- and sex-linked standard values for the corresponding parameters to assess the
shape of the skull relative to obtain a possible deformity”).

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,443,161 B2 to Guo (Submitted by Applicant, hereinafter referred to as “Guo”).
As to claim 15, Guo discloses a system (abstract), comprising: an image sensor configured to acquire one or more images of a region of a body of a patient (Fig 1, col 9, ln 54-col 10, ln 14, "At 102, an image including a plurality of pixels is received...the image is an image of breast tissue"); 
	a display (312) (Fig 3, col 15, ln 36-50, "Output device(s) 312 such as a display"); and 	processing circuitry (300) (Fig 3, col 15, ln 14-50, "computing device 300") configured to 
	receive the one or more images of the region of the body of the patient (Fig 1, col 9, ln 54-col 10, In 14, "using images acquired by any imaging modality...the image is an image of breast tissue"), 
	calculate at least one region parameter based on the received one or more images (Fig 1, col 11, ln 47-67, "At 108, an object or region of interest (ROl)...can be segmented from background of the image using a region growing algorithm"), 
	determine, based on the at least one region parameter, an abnormality (i.e., suspicious areas) of the region of the body of the patient (Fig 1, col 12, ln 15-35, "an annotation related to the object segmented from the background of the image can be received...suspicious areas...overlaying and displaying the annotation relative to a real-time, intra-operative image", note: the processor is deemed to contribute to determining an abnormality since the identification of "suspicious areas" is taught to be a byproduct of the region growing algorithm and annotations
denoting the suspicious areas are controlled by the processor to be displayed in real-time with the image).
As to claim 16, Guo discloses the subject matter of claim 15, as described above, wherein the processing circuitry is further configured to, during acquisition of the one or more images of the region of the body of the patient by the image sensor, overlay an assistant feature (i.e., annotation) on a live (i.e., real time) image being displayed on the display such that the acquired one or more images of the region of the body of the patient, individually or combined, capture a complete representation of the region of the body of the patient (Fig 1, col 12, ln 15-35, "an annotation related to the object segmented from the background of the image can be
received...suspicious areas...overlaying and displaying the annotation relative to a real-time, intra-operative image").
As to claim 17, Guo discloses the subject matter of claim 15, as described above, wherein the processing circuitry is further configured to segment the region of the body of the patient from a background (Fig 1, col 2, ln 3-31, "segment the region of interest from a background of the first image").
As to claim 18, Guo discloses the subject matter of claim 15, as described above, wherein the processing circuitry is further configured to calculate the at least one region parameter by applying image analysis (i.e., region growing algorithm) or machine learning to the received one or more images of the region of the body of the patient (Fig 1, col 11, ln 47-67, "At 108, an object or region of interest (ROl)...can be segmented from background of the image using a region growing algorithm").
As to claim 19, Guo discloses the subject matter of claim 17, as described above, wherein the processing circuitry is further configured to calculate the at least one region parameter by applying image analysis (i.e., region growing algorithm) or machine learning to the segmented region of the body of the patient (Fig 1, col 11, ln 47-67, "At 108, an object or region of interest (ROl)...can be segmented from background of the image using a region growing algorithm").

Claims 15, 17-19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,545,965 82 to Suzuki et al. (Submitted by Applicant, hereinafter referred to as “Suzuki”).
As to claim 15, Suzuki discloses a system (abstract), comprising:
	an image sensor configured to 
	acquire one or more images of a region of a body of a patient (col 6, ln 8-24, "acquiring, using a first imaging modality, a first medical image");
	a display (col 23, ln 14-26, "a display card for controlling a monitor"); and
	processing circuitry configured to 
	receive the one or more images of the region of the body of the patient (col 6, ln 8-24, "computer program product...applying the first medical image to a trained image processing device"), 
	calculate at least one region parameter (i.e., region of interest) based on the received one or more images (Fig 12, 13, col 6, ln 8-24, "outputting the second medical image", col 17, ln 1-18, "region of interest (ROI) including a nodule or a non-nodule...background-trend-correction-technique"),
	determine, based on the at least one region parameter, an abnormality of the region of the body of the patient (col 6, ln 8-24, "identifying an abnormality in the second medical image using a second image processing device").
As to claim 17, Suzuki discloses the subject matter of claim 15, as described above, wherein the processing circuitry is further configured to segment the region of the body of the patient from a background (Fig 12, 13, col 17, ln 1-18, "region of interest (ROI) including a nodule or a non-nodule...background-trend-correction-technique is a technique for reducing the background trend by subtracting a two-dimensional (2D) surface that is fitted to gray levels").
As to claim 18, Suzuki discloses the subject matter of claim 15, as described above, wherein the processing circuitry is further configured to calculate the at least one region parameter by applying image analysis or machine learning (i.e., artificial neural network) to the received one or more images of the region of the body of the patient (col 5, ln 66-col 6, ln 7, "a multi-resolution massive training artificial neural network (MTANN) is used as an image processing device.").
As to claim 19, Suzuki discloses the subject matter of claim 17, as described above, wherein the processing circuitry is further configured to calculate the at least one region parameter by applying image analysis or machine learning (i.e., artificial neural network) to the segmented region of the body of the patient (Fig 12, 13, col 5, ln 66-col 6, ln 7, "a multi-resolution massive training artificial neural network (MTANN) is used as an image processing device.", col 17, ln 1-18, "region of interest (ROI) including a nodule or a non-nodule...background-trend-correction-technique is a technique for reducing the background trend by subtracting a two-dimensional (2D) surface that is fitted to gray levels").
As to claim 23, Suzuki discloses the subject matter of claim 19, as described above, wherein the machine learning applied to the segmented region of the body of the patient is trained on a training database comprising real images of segmented regions of the body of the patient or computer-generated segmented regions of the body of the patient (Fig 12, 13, col 5, ln 66-col 6, ln 7, "a multi-resolution massive training artificial neural network (MTANN) is used as an image processing device.", col 13, ln 65-col 14, ln 18, "In order to train the multi-resolution MTANN...database consisting of 20 chest radiographs and the corresponding soft tissue images and bone images was used", col 17, ln 1-18, "region of interest (ROI) including a nodule or a non-nodule...background-trend-correction-technique is a technique for reducing the background trend by subtracting a two-dimensional (2D) surface that is fitted to gray levels").
As to claim 24, Suzuki discloses the subject matter of claim 18, as described above, wherein the machine learning applied to the received one or more images of the region of the body of the patient is trained on a training database comprising real images of regions of the body of the patient or computer generated regions of the body of the patient (Fig 12, 13, col 5, ln 66-col 6, ln 7, "a multi-resolution massive training artificial neural network (MTANN) is used as an image processing device.", col 13, ln 65-col 14, ln 18, "In order to train the multi-resolution MTANN...database consisting of 20 chest radiographs and the corresponding soft tissue images and bone images was used").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrand in view of Guo.
As to claim 1, Wilbrand discloses a system (Fig 1, abstract), comprising: 
	an image sensor (i.e., digital camera) configured to acquire one or more images of a head of a patient, the head of the patient having a cranial shape (Fig 1, para [0011], step a, "detecting the optical head 1 to be examined, wherein the detection takes place from above and the nose and ears on the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera"); and 
	processing circuitry configured to 
	receive the one or more images of the head of the patient (Fig 1, para [0011], step a, "the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera", para [0020], "The computer program is in particular a computerized implementation of the method for the measurement and classification of the skull shape"), 
	determine a cranial contour based on the received one or more images of the head of the patient (Fig 1, para [0011], step i, "determination of the positions 50 and 60 as points of intersection of diagonals SDα1 skull and SDα2 with the front half of the head, and determining the positions 70 and 80 as the intersection points of the skull and diagonals SDα1 SDα2 with the rear half of the head", note: contour is defined as an outline, since positions 50, 60, 70, 80 represent points in an outline of the cranium they are deemed part of a cranial contour), calculate at least one cranial parameter based on the determined cranial contour, the at least one cranial parameter being one selected from a group including cephalic index and cranial vault asymmetry index (Fig 1, para [0011], step k, "calculating the Cranial Vault Asymmetry Index"), compare the at least one cranial parameter to a pre-determined threshold of the at least one cranial parameter (Fig 1, para [0011], step m, "comparing the measured values...Cranial Vault Asymmetry lndex...with standard values"), and determine, based on the comparison, an abnormality (i.e., deformity) of the cranial shape of the head of the patient (Fig 1, para (0012), ''The measured values...compared with age- and sex-linked standard values for the corresponding parameters to
assess the shape of the skull relative to obtain a possible deformity"). 
	Wilbrand fails to disclose the system includes a display. Guo is also related to an imaging system for viewing a part of a patient's body (abstract) and teaches a display to facilitate viewing (col 2, ln 32-64, "medical imaging system...displaying, by a display output device, the registered first and second images"). It would have been obvious to a person of ordinary skill in the art to provide the system of Wilbrand with a display to facilitate viewing of the images by a user as suggested by Guo, which would also improve the capturing of the images of the head of the patient.
As to claim 2, Wilbrand in view of Guo discloses the subject matter of claim 1, as described above, such that the acquired one or more images of the head of the patient, individually or combined, capture a cranial contour of the head of the patient (Wilbrand, Fig 1, para [0011), step a, "the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera", para [0020], "The computer program is in particular a computerized implementation of the method for the measurement and classification of the skull shape").   Wilbrand fails to disclose wherein the processing circuitry is further configured to, during acquisition of the one or more images of the head of the patient by the image sensor, overlay an assistant feature on a live image being displayed on the display. Guo suggests during acquisition of the one or more images of the patient by the image sensor, overlay an assistant feature (i.e., annotation) on a live (i.e., real-time) image being displayed on the display (Fig 1, col 12, ln 15-35, "an annotation related to the object segmented from the background of the image can be received...suspicious areas...overlaying and displaying the annotation relative to a real-time, intra-operative image"). It would have been obvious to a person of ordinary skill in the art to configure the processing circuitry of Wilbrand in view of Guo during acquisition of the one or more images of the head of the patient by the image sensor, to overlay an assistant feature on a live image being displayed on the display in order to highlight features of interest as suggested by Guo.
As to claim 3, Wilbrand in view of Guo discloses the subject matter of claim 1, as described above, wherein the processing circuitry is further configured to determine the cranial contour of the head of the patient (Wilbrand, Fig 1, para (0011), step a, "the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera", para [0020], " . .The computer program is in particular a computerized implementation of the method for the measurement and classification of the skull shape").  Wilbrand fails to disclose determining the cranial contour by segmenting the head of the patient from a background.  Guo suggests segmenting a portion of an image of a patient's body from a background to facilitate visualization of a region of interest (col 2, ln 3-31, "segment the region of interest from a background of the first image").  It would have been obvious to a person of ordinary skill in the art to configure the processing circuitry of Willbrand in view of Guo to determine the cranial contour by segmenting the head of the patient from a background to
facilitate visualization of a region of interest as suggested by Guo.
As to claim 4, Wilbrand in view of Guo disclose the subject matter of claim 3, as described above, wherein the processing circuitry is further configured to calculate the at least one cranial parameter by applying image analysis or machine learning to the segmented head of the patient to identify a landmark of a nose (30) (Wilbrand, Fig 1, step c, "marking the position 30 at which targets the nose on the head") through which a nose direction (i.e., angle (alpha) associated with nose-occipital NP) is calculated (Wilbrand, Fig 1, step d, "determining the distance NH (nose-occipital)", step h) "determining angle (alpha)").
As to claim 7, Wilbrand in view of Guo disclose the subject matter of claim 1, as described above, wherein the one or more images of the head of the patient are acquired from a birds-eye view (Wilbrand, Fig 1, para (0011), step a, "the detection takes place from above", note: "birds-eye view" is equivalent to a view from above).

Claims 1, 9, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrand in view of U.S. Patent 7,280,682 82 to Littlefield et al. (submitted by Applicant, hereinafter referred to as “Littlefield”).
As to claim 1, Wilbrand discloses a system (Fig 1, abstract), comprising:
	an image sensor (i.e., digital camera) configured to acquire one or more images of a head of a patient, the head of the patient having a cranial shape (Fig 1, para [0011], step a, "detecting the optical head 1 to be examined, wherein the detection takes place from above and the nose and ears on the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera"); and
	processing circuitry configured to 
	receive the one or more images of the head of the patient (Fig 1, para [0011], step a, "the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera", para [0020], "The computer program is in particular a computerized implementation of the method for the measurement and classification of the skull shape"), 
	determine a cranial contour based on the received one or more images of the head of the patient (Fig 1, para [0011], step i, "determination of the positions 50 and 60 as points of intersection of diagonals SDα 1 skull and SDα2 with the front half of the head, and determining the positions 70 and 80 as the intersection points of the skull and diagonals SDα1 SDα2 with the rear half of the head", note: contour is defined as an outline, since positions 50, 60, 70, 80 represent points in an outline of the cranium they are deemed part of a cranial contour), 
	calculate at least one cranial parameter based on the determined cranial contour, the at least one cranial parameter being one selected from a group including cephalic index and cranial vault asymmetry index (Fig 1, para [0011], step k, "calculating the Cranial Vault Asymmetry Index"), 
	compare the at least one cranial parameter to a pre-determined threshold of the at least one cranial parameter (Fig 1, para [0011], step m, "comparing the measured values...Cranial Vault Asymmetry lndex...with standard values"), and 
	determine, based on the comparison, an abnormality (i.e., deformity) of the cranial shape of the head of the patient (Fig 1, para (0012), ''The measured values...compared with age- and sex-linked standard values for the corresponding parameters to assess the shape of the skull relative to obtain a possible deformity"). 
	Wilbrand fails to disclose the system includes a display. Littlefield is also related to a system for capturing images of a head and suggests using a display (113) to display the images (Fig 1-3, abstract, col 5, ln 36-col 6, ln 44). It would have been obvious to a person of ordinary skill in the art to include a display in the system of Wilbrand to facilitate viewing of the images by a user as suggested by Littlefield. 
As to claim 9, Wilbrand in view of Littlefield disclose the subject matter of claim 1, as described above. Wilbrand fails to disclose wherein the one or more images of the head of the patient are acquired from at least one of a side-view, a front-view, and a backview. Littlefield suggests cameras (102) are positioned for acquiring images from a top-view, side-view, a front-view, and a backview (Fig 2, 3, col 5, ln 36-col 6, ln 44, "capturing three-dimensional images of the totality of an infant's head"). It would have been obvious to a person of ordinary skill in the art to acquire the one or more images of the head of the patient in the system of Wilbrand in view of Guo from at least one of a side-view, a front-view, and a backview to facilitate viewing the head from multiple perspectives in three dimensions as suggested by Littlefield.
As to claim 15, Wilbrand discloses a system (abstract), comprising:
	an image sensor (i.e., digital camera) configured to acquire one or more images of a region of a body of a patient (Fig 1, para [0011], step a, "detecting the optical head 1 to be examined, wherein the detection takes place from above and the nose and ears on the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera"); and
	processing circuitry configured to 
	receive the one or more images of the region of the body of the patient (Fig 1, para [0011], step a, "the resulting image are recognizable. The optical detection is carried out, for example, with a digital camera", para [0020], "The computer program is in particular a computerized implementation of the method for the measurement and classification of the skull shape"),
	calculate at least one region parameter based on the received one or more images (Fig 1, para [0011], step k, "calculating the Cranial Vault Asymmetry Index"), compare the at least one cranial parameter to a pre-determined threshold of the at least one cranial parameter (Fig 1, para [0011], step m, "comparing the measured values...Cranial Vault Asymmetry lndex...with standard values"), and 
	determine, based on the at least one region parameter, an abnormality (i.e., deformity) of the region of the body of the patient (Fig 1, para [0012], "The measured values...compared with age- and sex-linked standard values for the corresponding parameters to assess the shape of the
skull relative to obtain a possible deformity").  
	Wilbrand fails to disclose the system includes a display. Littlefield is also related to a system for capturing images of a head and suggests using a display (113) to display the images (Fig 1-3, abstract, col 5, ln 36-col 6, ln 44). It would have been obvious to a person of ordinary skill in the art to include a display in the system of Wilbrand to facilitate viewing of the images by a user as suggested by Littlefield.
As to claim 20, Wilbrand in view of Littlefield disclose the subject matter of claim 15, as described above, wherein the one or more images of the region of the body of the patient are acquired from a birds-eye view (Wilbrand, Fig 1, para [0011 ], step a, "the detection takes place from above", note: "birds-eye view" is equivalent to a view from above).
As to claim 21, Wilbrand in view of Littlefield disclose the subject matter of claim 15, as described above. Wilbrand fails to disclose the region of the body of the patient is outfitted with a calibration marker. Littlefield suggests the region of the body of the patient is outfitted with a calibration marker (Fig 7, col 6, ln 62-col 7, ln 10, "the system is calibrated so that the digital data accurately represents the object...placing a calibration object into the center"). It would have been obvious to a person of ordinary skill in the art to provide, in the system of Wilbrand in view of Littlefield, the region of the body of the patient outfitted with a calibration marker so that digital data accurately represents the body being imaged as suggested by Littlefield.

As to claim 22, Wilbrand in view of Littlefield disclose the subject matter of claim 15, as described above, wherein the region of the body of the patient is one selected from a group including a facial skeleton, a cranium (i.e., skull), an ear, a leg, a foot, a finger, a spine, and a vertebral body (Wilbrand, abstract, "skull shape").

Claims 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,917,929 A to Marshall et al. (submitted by Applicant, hereinafter referred to as “Marshall”) in view of Guo.
As to claim 25, Marshall discloses a system (abstract), comprising:
	an image sensor (112) (Fig 2, col 5, ln 20-26, "Scanning unit 112 generates from each x-ray film a two-dimensional mammographic image");
	a display (118) (Fig 2, col 6, ln 9-31, "touch sensitive display panel 118");
	a touch screen panel (148) (Fig 2, 5, col 6, ln 32-43, "control panel screen 148, which provides convenient operator controls"); and
	processing circuitry (114) implementing a user interface ("UI") by being configured to 	guide a user in acquiring, via the image sensor (112), one or more images of a region of a body of a patient (Fig 1, 2, 5, col 3, ln 34-45, "mammography x-ray films are loaded, scanned and analyzed by a processor", col 6, ln 44-col 7, ln 15, "View selection buttons 150 are provided to allow the operator to select which x-ray images will be processed...Start button 158...stop button 164"), and
	 computing an evaluation of at least one parameter of the region of the body of the patient, the evaluation of the at least one parameter indicating whether the region of the body of the patient is abnormal, wherein the at least one parameter of the region of the body of the patient is calculated based on the acquired one or more images of the region of the body of the patient (Fig 1, 2, col 3, ln 60-col 4, ln 7, "processing unit 114 comprises a computer-based system for the detection of anatomical abnormalities...film-based images").
	Marshall fails to disclose that the evaluation is displayed. Guo is also related to an imaging system for viewing a part of a patient's body (abstract) and suggests providing medical evaluations as annotations in a real-time displayed medical images to highlight suspicious areas (i.e., abnormalities) of the medical images (Fig 1, col 12, ln 15-35, "an annotation related to the object segmented from the background of the image can be received...suspicious areas...overlaying and displaying the annotation relative to a real-time, intraoperative image").  It would have been obvious to a person of ordinary skill in the art to configure the processing circuitry of Marshall to display the evaluation to highlight suspicious areas as suggested by Guo because this would improve viewing of suspicious areas.
As to claim 29, Marshall in view of Guo disclose the subject matter of claim 25, as described above.  Marshall discloses wherein the processing circuitry implementing the UI is further configured to receive user input, via the touch screen panel (148) (Fig 2, 5, col 6, ln 32-43, "control panel screen 148, which provides convenient operator controls") but fails to disclose the user input indicating landmarks of the region of the body of the patient. Guo suggests a user indicating landmarks of the region of the body of the patient (Fig 1, col 12, ln 15-35, "an annotation related to the object segmented from the background of the image can be received...medical professional...provide the annotation...mark-ups, notes...suspicious areas...overlaying and displaying the annotation relative to a real-time, intra-operative image").  It would have been obvious to a person of ordinary skill in the art at the time of the invention to configure the processing circuitry of Marshall in view of Guo to indicate landmarks of the region of the body of the patient based on user input, as suggested by Guo because it would improve user designation of suspicious areas.
As to claim 31, Marshall in view of Guo disclose the subject matter of claim 25, as described above.  Marshall fails to disclose wherein the processing circuitry implementing the UI is further configured to transmit the evaluation of the at least one parameter to a clinician. Guo suggests configuring a UI to transmit the evaluation of the at least one parameter to a clinician (i.e., surgeon) (col 12, ln 15-35, "annotations can be used by another medical professional such as a surgeon, for example, as guidance during a subsequent medical procedure...displaying the annotation relative to a real-time intra-operative image").  It would have been obvious to a person of ordinary skill in the art to provide the system of Marshall in view of Guo wherein the processing circuitry implementing the UI is further configured to transmit the evaluation of the at least one parameter to a clinician, as suggested by Guo because this would provide guidance during a subsequent medical procedure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbrand in view of Guo, and further in view of U.S. Patent 7,266,225 82 to Mariani et al. (submitted by Applicant, hereinafter referred to as “Mariani”).
As to claim 6, Wilbrand in view of Guo disclose the subject matter of claim 4, as described above, wherein the processing circuitry is further configured to calculate the nose direction by determining diagonals SDα1 and SDα2 (Wilbrand, Fig 1, para [0011]), but fails to teach or suggest calculating the nose direction by determining a midpoint of a longest diagonal of the
cranial contour.  Mariani also discloses a system including calculating a nose direction (140, 180) (Fig 1, abstract) and suggests using a midpoint (Ye) of a longest diagonal (the longer of xu or wv in Fig 8A) to facilitate the calculation (Fig 8A-8C, col 8, ln 8-44, " . .The horizontal
line Ye (depicted with a dashed line) passed through the middle of segments [uz] and [vw]"). It would have been obvious to a person of ordinary skill in the art to calculate the nose direction of Wilbrand in view of Guo by determining a midpoint of a longest diagonal of the cranial contour because this would facilitate the use of symmetry and perspective transforms in calculating the nose direction as suggested by Mariani (abstract).

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrand in view of Guo, and further in view of CN 201505136U to Fang et al. (submitted by Applicant, hereinafter “Fang”).
As to claim 8, Wilbrand in view of Guo disclose the subject matter of claim 1, as described above, but fail to disclose wherein the head of the patient is outfitted with a cap having a calibration marker. Fang is also related to measuring a head of a patient and suggests the head of the patient is outfitted with a cap having a calibration marker to avoid error caused by slight
head translation during imaging by a camera (abstract, "a mark cap wore by a subject...camera...calibrating four identification points...avoids the error caused by slight horizontal head translation").  It would have been obvious to a person of ordinary skill in the art
at the time of the invention to outfit the head of the patient in the system of Wilbrand in view of Guo with a cap having a calibration marker because this would avoid error caused by slight head translation during imaging as suggested by Fang.

As to claim 11, Wilbrand discloses the subject matter of claim 10, as described above, but fails to disclose segmenting, by the processing circuitry, the head of the patient from a background, the head of the patient being covered by a cap having a calibration marker.  Guo is also related to an imaging system for viewing a part of a patient's body (abstract) and suggests segmenting a portion of an image of a patient's body from a background to facilitate visualization of a region of interest (col 2, ln 3-31, "segment the region of interest from a background of the first image"). It would have been obvious to a person of ordinary skill in the art to configure the processing circuitry of Wilbrand to determine the cranial contour by segmenting the head of the patient
from a background because this would facilitate visualization of a region of interest as suggested by Guo.
	Fang is also related to measuring a head of a patient and suggests the head of the patient is outfitted with a cap having a calibration marker to avoid error caused by slight head translation during imaging by a camera (abstract, "a mark cap wore by a subject...camera...calibrating four identification points...avoids the error caused by slight horizontal head translation").  It would have been obvious to a person of ordinary skill in the art to cover the head of the patient in the system of Wilbrand with a cap having a calibration marker to avoid error caused by slight head translation during imaging as suggested by Fang.
As to claim 12, Wilbrand in view of Guo and Fang disclose the subject matter of claim 11, as described above, further comprising applying, by the processing circuitry, image analysis or machine learning to the segmented head of the patient to identify a landmark of a nose (30) (Wilbrand, Fig 1, step c, "marking the position 30 at which targets the nose on the head") through which a nose direction (i.e., angle (alpha) associated with nose-occipital NP) is calculated (Wilbrand, Fig 1, step d, "determining the distance NH (nose-occipital)", step h) "determining angle (α)").

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Guo, and further in view of U.S. Patent 6,834,207 B2 to Miyauchi et al. (submitted by Applicant, hereinafter referred to as “Miyauchi”).
As to claim 26, Marshall in view of Guo disclose the subject matter of claim 25, as described above, but fail to disclose wherein the user is guided by verbal instructions output by an output device controlled by the processing circuitry.  Miyauchi is also related to a user interface for medical equipment (abstract) and suggests a user is guided by verbal instructions output by an output device (55) controlled by processing circuitry (52) (Fig 2, col 3, ln 46-54, "speaker unit 55...control unit 52 which controls the above units", col 4, ln 39-56, "staff specialist can give the necessary guidance by voice instructions"). It would have been obvious to a person of ordinary skill in the art to provide the system of Marshall in view of Guo so that the user is guided by verbal instructions output by an output device controlled by the processing circuitry because this would facilitate remote instruction on proper use of the medical equipment as suggested by Miyauchi (col 1, Ln 14-50).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Guo, and further in view of U.S. Patent Application Publication 20170228129 to Shen et al. (submitted by Applicant, hereinafter referred to as “Shen”).
As to claim 27, Marshall in view of Guo disclose the subject matter of claim 25, as described above, but fail to disclose wherein the user is guided by a partial sphere augmented on the display during acquisition of the one or more images of the region of the body of the patient. Shen is also related to a user interface (abstract) and suggests using partial sphere icons to help distinguish between icons associated with different functionalities (Fig 1-3, abstract, "graphical user interface (GUI) that is three dimensional and spherical hemisphere", para [0014], [00341]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the system of Marshall in view of Guo wherein the user is guided by a partial sphere augmented on the display during acquisition of the one or more images of the region of the body of the patient because this would help distinguish between icons associated with different functionalities as suggested by Shen.
As to  claim 28, Marshall in view of Guo and Shen disclose the subject matter of claim 27, as described above, wherein the processing circuitry is further configured to generate an indicator (i.e., green color coded border) when acquisition of the one or more images of the region of the body of the patient is complete (Marshall, Fig 5, col 8, ln 19-36, "a color coded border 156 is proved around each miniature image window 160...green indicates that the analysis on the film has finished").

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Guo, and further in view of U.S. Patent 9,734,285 B2 to Venon et al. (submitted by Applicant, hereinafter referred to as “Venon”).
As to claim 30, Marshall in view of Guo disclose the subject matter of claim 25, as described above, but fail to disclose wherein the processing circuitry implementing the UI is further configured to display the evaluation of the at least one parameter in context of one or more historical evaluations of the at least one parameter, the contextualized display of the evaluation of the at least one parameter indicating a trend of the at least one parameter. Venon is also related to displaying medical images and suggests processing circuitry implementing a UI is further configured to display an evaluation of at least one parameter in context of one or more historical evaluations of the at least one parameter, the contextualized display of the evaluation of the at least one parameter indicating a trend of the at least one parameter (abstract, col 3, ln 33-59, "present trending information in the image and combine all available historical information to highlight an area of concern...improve screening procedures to allow early detections of abnormality").  It would have been obvious to a person of ordinary skill in the art to provide the system of Marshall in view of Guo wherein the processing circuitry implementing the UI is further configured to display the evaluation of the at least one parameter in context of one or more historical evaluations of the at least one parameter, the contextualized display of the evaluation of the at least one parameter indicating a trend of the at least one parameter because this would improve screening procedures to allow early detection of abnormality as suggested by Venon (col 3, ln 33-59).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Guo, and further in view of U.S. 7,587,274 B2 to Kaldewey et al. (submitted by Applicant, hereinafter referred to as “Kaldewey”).
As to claim 32, Marshall in view of Guo disclose the subject matter of claim 25, as described above, but fail to disclose wherein the processing circuitry implementing the UI is further configured to display a navigational map, the navigational map indicating a location of a clinician.  Kaldewey is also related to displays used in medical settings (abstract) and suggests implementing a UI (116) to display a navigational map, the navigational map indicating a location of a clinician (Fig 1, 4a-4c, abstract, "navigation of a complex of known rooms...people associated therewith...displaying an interactive graphical map", col 3, ln 1-21, col 6, ln 45-57, col 16, ln 40-43, " . .identify the closest tracked resource...closest doctor").  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the system of Marshall in view of Guo wherein the processing circuitry implementing the UI is further configured to display a navigational map, the navigational map indicating a location of a clinician because would allow determining a shortest path to a doctor in an emergency as suggested by Kaldewey.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Guo, and further in view of WO 2016/17244 7 A 1 to Roberge (submitted by Applicant, hereinafter referred to as “Roberge”).
As to claim 33, Marshall in view of Guo disclose the subject matter of claim 25, as described above, but fail to disclose wherein the processing circuitry implementing the UI is further configured to display, based on the evaluation of the at least one parameter, one or more treatment options. Roberge is also related to medical imaging and suggests implementing an UI to display, based on the evaluation of at least one parameter, one or more treatment options (pg 5, ln 4-10, "a structured data schema...associated with the structured image set...information and data regarding the patient's medical history and a list of potential treatments").  It would have been obvious to a person of ordinary skill in the art to provide the system of Marshall in view of
Guo wherein the processing circuitry implementing the UI is further configured to display, based on the evaluation of the at least one parameter, one or more treatment options because this would provide improved medical reporting as suggested by Roberge.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbrand in view of Guo and in view of Fang, and further in view of Mariani.
As to claim 14, Wilbrand in view of Guo disclose the subject matter of claim 12, as described above, wherein the processing circuitry is further configured to calculate the nose direction by determining diagonals SDα1 and SDα2 (Wilbrand, Fig 1, para [0011)) but fails to teach or suggest calculating the nose direction by determining a midpoint of a longest diagonal of the cranial contour. Mariani also discloses a system including calculating a nose direction (140, 180) (Fig 1, abstract) and suggests using a midpoint (Ye) of a longest diagonal (the longer of xu or wv in Fig BA) to facilitate the calculation (Fig BA-BC, col 8, ln 8-44, "The horizontal
line Ye (depicted with a dashed line) passed through the middle of segments [uz] and [vw]").  It would have been obvious to a person of ordinary skill in the art to calculate the nose direction of Wilbrand in view of Guo by determining a midpoint of a longest diagonal of the cranial contour because this would facilitate the use of symmetry and perspective transforms in calculating the nose direction as suggested by Mariani (abstract).

Allowable Subject Matter
Claims 5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Low-Cost Smartphone-Based Photogrammetry for the Analysis of Cranial Deformation in Infants.” by Barbero-Garcia et al. teaches capturing images of infant head using smartphone, while utilizing a cap on the head, with targets placed on the cap.
	 “3D Head Shape Quantification for Infants with and without Deformational Plagiocephaly” Atmosukarto et al. teaches quantifying the shape of the heads of infants using 3-D image data.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665